UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 SCHEDULE 14A INFORMATION Consent Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant o Filed by a Party other than the Registrant x Check the appropriate box: o Revised Preliminary Consent Statement o Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Consent Statement x Definitive Additional Materials o Soliciting Materials Pursuant to Section 240.14a-12 PRESIDENTIAL LIFE CORPORATION (Name of Registrant as Specified in its Charter) HERBERT KURZ (Name of Person(s) Filing Consent Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 1. Title of each class of securities to which the transaction applies: 2. Aggregate number of securities to which transaction applies: 3. Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4. Proposed maximum aggregate value of transaction: 5. Total fee paid: o Fee paid previously with preliminary materials o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1. Amount Previously Paid: 2. Form, Schedule or Registration Statement No.: 3. Filing Party: 4. Date Filed: FOR IMMEDIATE RELEASE Contacts: Joe Mills / Tom Ball Morrow & Co., LLC (203) 658-9400 Herb Kurz comments My nominees commitment to Maximize the Value of Presidential Life shares is the right thing to do Piermont N.Y., Jan. 11 Herbert Kurz made the following comments about the report recently issued by RiskMetrics Group: It is surprising that RiskMetrics gave almost no consideration to our recently announced plan to explore strategic alternatives in order to maximize the value of Presidential Lifes (NASDAQ:PLFE) shares. My independent nominees and I believe that our plan, which is a product of discussions with numerous shareholders in the course of my consent solicitation, is exactly what the Company needs and what the shareholders want. It is the right thing to do given the structural hurdles the Company faces in terms of scale, as well as the difficulties the Companys stock faces in terms of thin trading conditions. Mr. Kurz continued, It is evident to me that the incumbent Board is committed to the status quo of its 3-year plan which, after 14 months, I believe has shown no signs of success and to Mr. Barnes leadership for the indefinite future. I believe shareholders are now presented with two very different choices: more of the same with the incumbent Board and Mr. Barnes, or a new, independent Board prepared to explore alternatives to maximize shareholder value. Under the status quo approach, I expect that the Company will continue to struggle operationally as the current leadership pursues its risky and capital straining diversification push into new and highly competitive lines of business. Conversely, under our flexible approach we would refocus on fixed annuities, cut costs, and preserve capital, while at the same time exploring a range of options for maximizing value and enhancing liquidity for all shareholders. Shareholders looking to break from the status quo should vote the WHITE consent card today. Finally, I am confident that given the intimate familiarity that I and several of my nominees have with the Company and its personnel, a transition to the new Board I am proposing would be virtually seamless and cause very little, if any, disruption to operations.
